EXHIBIT 10.1

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (this “Amendment”) is dated as of October 12, 2020 and
is entered into by and between Terra Tech Corp., a Nevada corporation (the
“Company”), and Michael Nahass (the “Executive”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of July 1, 2019 (the “Agreement”);

 

WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth below; and

 

WHEREAS, all capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Executive hereby consents to the following “Employment Changes”: Executive’s
title shall be changed to “Chief Executive Officer, President and Chief
Operating Officer”. Executive acknowledges and agrees that the Employment
Changes shall not serve as a basis for “Good Reason” under the Employment
Agreement.

 

2. Section 1.1 of the Agreement is amended to replace all references to
“President and Chief Operating Officer” with references to “Chief Executive
Officer, President and Chief Operating Officer.”

 

3. Except as specifically modified herein, any of the other terms of the
Agreement shall remain in full force and effect.

 

[Signature Page Follows]

 

 

1



 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

TERRA TECH CORP.

 

 

 

 

By:

/s/ Alan Gladstone

 

Name:

Alan Gladstone

 

 

Title:

Chairman, Compensation Committee

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Michael Nahass

 

 

 

Michael Nahass

 



 

 

2



 